DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 4/25/2022 is acknowledged.  The application has pending claims 1-18 (non-elected claims 11-18 are withdrawn from further consideration).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing system configured to detect …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen et al (WO 2005/050285 A1) in view of  Qi et al (US 2021/0373314 A1).
Re Claim 1: Kettunen discloses a dimensioning assembly comprising: a light emitting assembly (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, and more specifically page 7 at lines 6-8, page 9 at lines 17-19, light source means); a single piece optical component (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19, and more specifically page 4 at lines 1 and 23-25, single optical module) comprising: a light collimator component orientated to receive light from the light emitting assembly and output collimated light (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, and more specifically page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, light source means and then beam collimator); a light splitter component orientated to receive the collimated light and split the collimated light into a first light beam and a second light beam (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, and more specifically page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, beam collimating and then beam splitting); a first pattern generator component orientated to produce a first pattern using the first light beam (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, beam splitting and then each split beam propagates onto one of the plurality of diffractive pattern generating sections thereby generating a partial pattern of the image); and a second pattern generator component orientated to produce a second pattern using the second light beam (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-15 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, beam splitting and then each split beam propagates onto one of the plurality of diffractive pattern generating sections thereby generating a partial pattern of the image).
	However Kettunen does not explicitly disclose a camera module having one or more image sensors and an imaging lens assembly; a light emitting assembly disposed near the camera module; and a processing system configured to detect positions of elements of the first pattern and detect positions of elements of the second pattern.
	Qi discloses a camera module having one or more image sensors and an imaging lens assembly (see Qi, [0005], [0011]); a light emitting assembly disposed near the camera module (see Qi, [0005], [0011]); and a processing system configured to detect positions of elements of the first pattern and detect positions of elements of the second pattern (see Qi, [0005], [0011]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kettunen’s assembly using Qi’s teachings by including the camera layout to Kettunen’s assembly in order to adjust an angle and/or position that would align the contrasts of the first and second image (see Qi, [0005], [0011]).

Re Claim 3: Kettunen further discloses wherein the single piece optical component is made of injection molding plastic or glass (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-15 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, and more specifically page 6 at lines 15-16).

Re Claim 4: Kettunen as modified by Qi further discloses wherein the light emitting assembly comprises a mounted laser source module associated with a 45-degree rotated shape feature (see Qi, [0005], [0007], [0011], [0040], laser light source associated with the 45 degree angle reflecting surface of the splitter), wherein the light collimator component, the light splitter component, and the first pattern generator produce the first pattern (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1), and wherein the light collimator component, the light splitter component, and the second pattern generator produce the second pattern (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1), with the first pattern at a 90-degree shape feature rotation from the second pattern (see Qi, [0005], [0007], [0011], [0040], arranged at 90 degrees).  See claim 1 for obviousness and motivation statements.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen as modified by Qi, and further in view of Chen et al (US 7,153,366 B1).  The teachings of Kettunen as modified by Qi have been discussed above.
Re Claim 2: Kettunen further discloses wherein the first pattern generator component comprises: a first diffractive pattern generator (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, beam splitting and then each split beam propagates onto one of the plurality of diffractive pattern generating sections thereby generating a partial pattern of the image); and wherein the second pattern generator component comprises: a second diffractive pattern generator (see Kettunen, page 1 at lines 5-7, page 2 at lines 6-9, page 3 at lines 10-13 and 20-24, page 4 at lines 1 and 23-25, page 6 at lines 7-8 and 17-19, page 7 at lines 6-8, page 9 at lines 17-19 and 25, page 10 at line 1, beam splitting and then each split beam propagates onto one of the plurality of diffractive pattern generating sections thereby generating a partial pattern of the image).
	However Kettunen as modified by Qi fails to explicitly disclose that each pattern generator component comprises a reflective beam bender.
	Chen discloses that each pattern generator component comprises a reflective beam bender (see Chen, Fig. 10, col. 8 at lines 35-40 and 56-67, col. 9 at lines 1-2, the pattern generator comprises a reflective mirror and a diffractive optical element).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kettunen’s assembly, as modified by Qi, using Chen’s teachings by including the mirror to each of Kettunen’s diffractive pattern generating sections in order to improve the detectability of the patterns (see Chen, Fig. 10, col. 8 at lines 29-40 and 56-67, col. 9 at lines 1-2).


Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen as modified by Qi, and further in view of Wang et al (CN 106773489 B, the attached English language translation is used hereinafter as the official English language translation of this CN document).  The teachings of Kettunen as modified by Qi have been discussed above.
Re Claim 5: Kettunen as modified by Qi further discloses wherein the first pattern is associated with a first pattern orientation mask (see Qi, [0005], [0011], [0049] at lines 4-6, the light penetrates the mask to form a specific pattern), and the second pattern is associated with a second pattern orientation mask (see Qi, [0005], [0011], [0049] at lines 4-6, the light penetrates the mask to form a specific pattern).  See claim 1 for obviousness and motivation statements.
However Kettunen as modified by Qi fails to explicitly disclose wherein the first pattern generator and the second pattern generator are orientated to interlace the first pattern and the second pattern based on a baseline offset.
Wang discloses wherein the first pattern generator and the second pattern generator are orientated to interlace the first pattern and the second pattern based on a baseline offset (see Wang, Figs. 3-4, Examples 3 and 4 on pages 4/21 and 5/21, also page 6/21, the adjacent projections are angled to have overlapping fields of view thereby generating a higher density pattern and improving the resolution of the generated image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kettunen’s assembly, as modified by Qi, using Wang’s teachings by including the pattern generators layout to Kettunen’s [as modified by Qi] diffractive pattern generating sections in order to improve the resolution of the generated image (see Wang, Figs. 3-4, page 6/21).

Re Claim 6: However Kettunen as modified by Qi fails to explicitly disclose wherein the first pattern and the second pattern are orientated to match a pattern pitch.
Wang discloses wherein the first pattern and the second pattern are orientated to match a pattern pitch (see Wang, Figs. 3-4, Examples 3 and 4 on pages 4/21 and 5/21, also page 6/21, the adjacent projections are angled to have overlapping fields of view thereby generating a higher density pattern and improving the resolution of the generated image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kettunen’s assembly, as modified by Qi, using Wang’s teachings by including the pattern generators layout to Kettunen’s [as modified by Qi] diffractive pattern generating sections in order to improve the resolution of the generated image (see Wang, Figs. 3-4, page 6/21).

Re Claim 7: However Kettunen as modified by Qi fails to explicitly disclose wherein the first pattern and the second pattern are orientated based on an off-pitch offset from a pattern pitch.
Wang discloses wherein the first pattern and the second pattern are orientated based on an off-pitch offset from a pattern pitch (see Wang, Fig. 4, Example 4 on page 5/21, also page 6/21, the adjacent projections are angled [see Fig. 4] to have overlapping fields of view thereby generating a higher density pattern and improving the resolution of the generated image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kettunen’s assembly, as modified by Qi, using Wang’s teachings by including the pattern generators layout to Kettunen’s [as modified by Qi] diffractive pattern generating sections in order to improve the resolution of the generated image (see Wang, Fig. 4, page 6/21).

Re Claim 8: Kettunen as modified by Qi further discloses wherein the first pattern and the second pattern comprise a shared pattern (see Qi, [0005], [0011], [0049] at lines 4-6, the light penetrates the mask to form a specific pattern).  See claim 1 for obviousness and motivation statements.
	However Kettunen as modified by Qi fails to explicitly disclose wherein the first pattern generator and the second pattern generator are orientated to interlace the first pattern and the second pattern based on a baseline offset.
Wang discloses wherein the first pattern generator and the second pattern generator are orientated to interlace the first pattern and the second pattern based on a baseline offset (see Wang, Figs. 3-4, Examples 3 and 4 on pages 4/21 and 5/21, also page 6/21, the adjacent projections are angled to have overlapping fields of view thereby generating a higher density pattern and improving the resolution of the generated image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kettunen’s assembly, as modified by Qi, using Wang’s teachings by including the pattern generators layout to Kettunen’s [as modified by Qi] diffractive pattern generating sections in order to improve the resolution of the generated image (see Wang, Figs. 3-4, page 6/21).

Re Claim 9: However Kettunen as modified by Qi fails to explicitly disclose wherein the first pattern and the second pattern are associated with a complemented dual-pattern, the first pattern generator component and the second pattern generator component orientated to project the first pattern and the second pattern to form the complemented dual-pattern.
Wang discloses wherein the first pattern and the second pattern are associated with a complemented dual-pattern, the first pattern generator component and the second pattern generator component orientated to project the first pattern and the second pattern to form the complemented dual-pattern (see Wang, Figs. 3-4, Examples 3 and 4 on pages 4/21 and 5/21, also page 6/21, the adjacent projections [one at short distance projection density and the other at long distance projection density] are angled to have overlapping fields of view thereby generating a higher density pattern and improving the resolution of the generated image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kettunen’s assembly, as modified by Qi, using Wang’s teachings by including the pattern generators layout to Kettunen’s [as modified by Qi] diffractive pattern generating sections in order to improve the resolution of the generated image (see Wang, Figs. 3-4, page 6/21).

Re Claim 10: Kettunen as modified by Qi and Wang further discloses wherein the first pattern and the second pattern are associated with a shared pattern (see Qi, [0005], [0011], [0049] at lines 4-6, the light penetrates the mask to form a specific pattern), wherein the first pattern is associated with a first pattern feature, and wherein the second pattern is associated with a second pattern feature (see Wang, Figs. 3-4, Examples 3 and 4 on pages 4/21 and 5/21, also page 6/21, the adjacent projections [one at short distance projection density and the other at long distance projection density] are angled to have overlapping fields of view thereby generating a higher density pattern and improving the resolution of the generated image).  See claims 1 and 9 for obviousness and motivation statements.

Allowable Subject Matter
The Examiner invites the Applicant’s representative to initiate a telephonic interview with the Examiner to discuss possible claim amendment suggestions that would overcome the current prior art of record (e.g. more specifically originally filed Figure 7A with its corresponding disclosure at paragraphs [0084]-[0089]).  It is noted that such suggestions however will still require further search and/or consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atiya et al ‘194 discloses the structured light projectors having a field of illumination of 45 -120 degrees wherein each of the structured light projectors may further include a pattern generating optical element that utilizes diffraction and/or refraction to generate a light pattern; Yan et al ‘997 discloses various projection module layouts; Chen et al ‘382 discloses a multibeam diffractive optics formed in a single substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 30, 2022